Title: John F. Oliveira Fernandes to Thomas Jefferson, 6 January 1816
From: Oliveira Fernandes, John Francisco
To: Jefferson, Thomas


          
            
              Sr
               Norfolk 6th January 1816
            
            Your letter of the 16th ulto came to hand on the  23r doI am sorry to state to you, that here is not to be found in this place, a Single Quarter Cask of Lisbon wineTenerife and Sherry, are of a very indiefferent Kind.
            Rob. E. Steed, who keeps a tolerable Grocery, has Some Port wine; but I could not, in sincerity, recomend & Still Less, purchase it for you.
            In this Situation, having attention to your present defficiency of wine, & to my wishes to oblige you, in every respect, I resolved to Send up to you, the only quart Cask of Port wine in my power, of the Superior quality (Factory-wine)—which I received Lately for my own use—by the Brig—General Silveira—Bound to Baltimore: for which you will pay—@ $2.75. gallon R. E Steed’s price, for his common Port wine (whole Sale)—for which I paid at Oporto at the rate of 250. milreis—to $312.50—pr pipe—
            I beg Leave to inform you that in consequence of the holly—(or rather Lazy) days—and the time necessary for my inquiries, It was only in my power to Ship the Q. Cask yesterday, to Messrs Gibson & Jefferson of Richmond to whom, I enclosed Bills of Lading, and custom House Entry—on the Same Gentlemen I will draw, for the ammt—as pr acct below—$83.08.
            I am extremelly sensible and gratefull, to your Kind offer, to pay to you a visit in the Spring, and to meet, at Monticello, my Country Man Joseph Correa da Serra;I will chearfully accept of the offer; if, ever in my power, to leave town, at that time: A physician (even in a free Country) is always a political Slave—however, such is the honour, & the pleasure, I promise myself, in So interesting & Learned society, as yours and of Mr L’Abbè Corrêa—that I will endeavour, to take that Trip—Should the circumstances permit me to do so—It was really a Surprise to me, to Know that L’Abbè Corréa, was in this Country; being informed by Litterary Correspondences, that he was engaged in one of the recent, French, Litterary-periodical Publications viz—
            
              
                „
                Nouveau Buletin des Sciences; par La Societé Philomatique; redigé par—Brongniard—Descostels—Cuvier—Corrêa & & &—„
              
            
            which began to be published 1st oct. 1807—monthly
            Nor do I know, why, being Secretary of the Royal Accademy of the Sciences—of Lisbon—he Left the Place; in the epoch of the French Invasion into Portugal—
            Wise men do not always adopt the best political Measures—amidst the hasardous, political revolutions, & Calamaties—in general—all is well, that ends well
            Please to accept of, the assurances of the great respect; and Sincere regard with which I beg Leave to Subscribe My Self
            
              Sir your obt Servant
                John F. Oliveira Fernandes
            
          
          
            
              
                a quart cask Port wine containing
                
              
              
                29½ gall. Port wine @ $2.75.
                $81.13
              
              
                Case & Casing—pr Bill
                1.50
              
              
                Drayage & warfage
                45
              
              
                
                $83,08
              
            
            
              J F. O. Fernandes
            
          
        